Case 21-30247-KLP       Doc 22    Filed 03/20/21 Entered 03/20/21 11:47:49            Desc Main
                                  Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

   IN RE:                                       )
                                                )
   LAWRENCE HENDERSON THOMAS                    )      Case No. 21−30247−KLP
                                                )      Chapter 13
                         Debtor                 )

                            DEBTOR’S RESPONSE TO OBJECTION
                          TO CONFIRMATION OF CHAPTER 13 PLAN

            COMES NOW, the Debtor, by counsel, and in response to the Objection to Confirmation

   of Chapter 13 Plan (“Objection”) filed by Chanell Thomas herein, states as follows:

            1.    The Debtor denies the allegations contained in Paragraph 1 of the Objection on

   the grounds that Chanell Thomas is not a secured creditor and the Property Settlement

   Agreement referenced therein is not “perfected” as alleged.

            2.    The Debtor denies the allegations contained in Paragraph 2 of the Objection on

   the grounds that Chanell Thomas is not a secured creditor. The Debtor further states that he has

   filed an objection to Claim Number 6 by Chanell Thomas for a purported priority tax debt

   pursuant to 11 U.S.C. § 507(a)(8) in the amount of $5,078.39 (“Claim”), on the grounds that the

   Claim is not a priority tax debt. Chanell Thomas is an individual, not a governmental unit

   entitled to priority status as required by 11 U.S.C. § 507(a)(8). Chanell Thomas’ claim is for the

   Debtor’s obligation to pay a joint tax debt under a property settlement agreement, which is a

   general unsecured claim.



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   Telephone: (804) 225-9500
   Facsimile: (804) 225-9598
   Email: jkane@kaneandpapa.com
   Counsel for Debtor
Case 21-30247-KLP       Doc 22     Filed 03/20/21 Entered 03/20/21 11:47:49         Desc Main
                                   Document     Page 2 of 3



          3.      The Debtor denies the allegations contained in Paragraph 3 of the Objection on

   the grounds that Chanell Thomas is not a secured creditor. The Debtor further states that he has

   property scheduled and the Plan is treating the IRS as a priority creditor in the amount of

   $500.00 and an general unsecured creditor in the amount of $6,000, which is proper under 11

   U.S.C. 1325.

          4.      The Debtor denies the allegations contained in Paragraph 4 of the Objection on

   the grounds that Chanell Thomas is not a secured creditor. The Debtor further states that

   Chanell Thomas is not entitled to interest on her claim.

          5.      The Debtor denies the allegations contained in Paragraph 5 of the Objection and

   demands strict proof thereof.

          WHEREFORE, the Debtor respectfully requests that the Objection to Confirmation of

   Chapter 13 Plan filed by Chanell Thomas be overruled, that the Chapter 13 Plan filed herein be

   confirmed, and for such other relief as the Court deems appropriate.

                                                        LAWRENCE HENDERSON THOMAS


                                                        By: /s/ James E. Kane
                                                                       Counsel


   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   Telephone: (804) 225-9500
   Facsimile: (804) 225-9598
   Email: jkane@kaneandpapa.com
   Counsel for Debtor




                                                2
Case 21-30247-KLP       Doc 22    Filed 03/20/21 Entered 03/20/21 11:47:49              Desc Main
                                  Document     Page 3 of 3




                                        CERTIFICATE OF SERVICE

          I hereby certify that on March 20, 2021, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof, and will mail a copy hereof by first class

   mail, postage prepaid, to:

                                         Chanell Thomas
                                         3827 Ruslander Ct.
                                         Richmond, VA 23223



                                                 /s/ James E. Kane
                                                        James E. Kane




                                                3
